Citation Nr: 0519339	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  99-18 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability (claimed as depression, formerly claimed as a 
nervous condition) to include the question of whether new and 
material evidence has been submitted to reopen a previously 
denied claim. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel





INTRODUCTION

The veteran served on active duty from September 1967 to May 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2004, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.  

The Board notes that the issue in this claim was described by 
the RO and by the Board previously as entitlement to service 
connection for a psychiatric disorder.  However, the veteran 
had a previous claim for a nervous condition that was denied 
by the RO in August 1970 and not appealed.  Therefore, the 
Board must first make an independent determination as to 
whether the claim has been reopened and, if so, then proceed 
to the substantive question of service connection.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran's claim for service connection for a nervous 
condition was denied by the RO in an unappealed rating 
decision dated in August 1970.

3.  Evidence submitted since the August 1970 rating decision 
is so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for a psychiatric disability.

4.  A psychiatric disability, claimed as depression (and 
previously claimed as a nervous condition), was not present 
in service, was not manifested within one year of service, 
and is not shown to be related to service.


CONCLUSION OF LAW

1.  The August 1970 rating decision is final.  38 U.S.C. 
§ 4005(c) (1964);  38 C.F.R. §§ 3.104, 19.118, 19.153 (1970); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  A psychiatric disability, claimed as depression or a 
nervous condition, was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
October 2002 and July 2004 that told the veteran what was 
necessary to substantiate the claim.  In addition, by virtue 
of the rating decisions on appeal, the statement of the case 
(SOC) and the Supplemental Statement of the Case (SSOC), he 
was provided with specific information as to why his claim 
seeking entitlement to service connection for a psychiatric 
disability was being denied, and of the evidence that was 
lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's October 2002 and July 2004 letters notified the veteran 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that the veteran needed to submit 
evidence that would show he had a disability that was linked 
to service.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of an August 2003 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records and VA treatment records.  
The veteran was provided with a VA examination and had the 
opportunity to testify at a personal hearing.  The veteran 
has not indicated that there is additional evidence 
available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  New and material evidence

Entitlement to service connection for a nervous condition was 
denied in a rating decision dated in August 1970.  Service 
connection was denied for the veteran's claimed disability 
because he did not report for an examination or otherwise 
present any evidence of a then current disability or a link 
to service.  Decisions of the RO are final if not appealed.  
38 U.S.C. § 4005(c) (1964);  38 C.F.R. §§ 3.104, 19.118, 
19.153 (1970); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); and may be 
reopened only by the submission of new and material evidence.  
38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
(The regulation defining "new and material evidence" was 
recently amended; this amendment applies only to applications 
to reopen final claims received on or after August 29, 2001.  
The appellant's application was filed prior to August 29, 
2001 and, therefore, the amended version of the regulation 
does not apply.)  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  
The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id

Evidence offered since the claim was denied in August 1970 
which consists of VA treatment notes, a VA examination 
report, and the veteran's testimony at his Travel board 
hearing is new, in that it has not been previously 
considered.  It is also material.  The VA treatment records 
and examination report show a current diagnosis of dysthymic 
disorder and schizoid personality.  In addition, the veteran 
testified that his psychiatric disability began while in 
service.  For the purposes of reopening the veteran's claim, 
the Board presumes this evidence to be credible.  In 
additional, the service medical records do reflect that the 
veteran requested a psychiatric consult while in service.  
The treatment records and the veteran's testimony 
specifically address the specified reasons for the earlier 
denial of service connection and directly address an 
unestablished fact that is necessary for the claim to be 
substantiated.  Accordingly, the Board concludes that the 
appellant has submitted new and material evidence to reopen 
the claim of service connection for a psychiatric disability, 
claimed as depression or a nervous condition.  38 C.F.R. 
§ 3.156(a) (2001).

III.  Entitlement to service connection

Since the veteran's claim seeking entitlement to service 
connection for a psychiatric disability, claimed as 
depression or a nervous condition, has been reopened, the 
Board must address the merits of this issue.  The Board notes 
that the RO adjudicated these claims on the merits and the 
veteran was provided the appropriate notice and opportunity 
to present argument and evidence in support of these claims.  
As the RO has already adjudicated the substantive issue, 
there is no prohibition against the Board proceeding to 
adjudicate that issue without first referring it to the RO 
for initial consideration.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records reveal that he 
requested a psychiatric consult in January 1968, but there is 
no further mention of any psychiatric disability or 
treatment.  The veteran's separation examination is negative 
for any psychiatric disability and his report of medical 
history he completed a the time of his discharge is similarly 
silent.  The earliest treatment records in the claims folder 
for a psychiatric disability are from the mid-1990s more than 
20 years after the veteran left service.  The veteran did 
testify that he was treated at a VA Medical Center in 1985, 
but there were no records available upon request.  Even so, 
this treatment would have been 15 years after the veteran's 
discharge.  There has been no showing of continuity of 
symptomatology.

None of the VA treatment notes suggest a link to service.  
The VA examiner in April 2005 found that the veteran did not 
meet the stressor criteria or the symptom criteria for post-
traumatic stress disorder.  He did diagnose the veteran with 
dysthymic disorder and schizoid personality.  The examiner 
stated his opinion that it was not likely that the veteran's 
dysthymic disorder or schizoid personality manifested 
themselves while the veteran was on active duty, but that 
based on the treatment records it appeared that the 
disabilities had slowly developed over the past seven or 
eight years.

The Board acknowledges the veteran's belief that his 
disabilities are related to service, but as a layperson, the 
veteran is not competent to testify to a medical diagnosis or 
etiology.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, direct service connection for a 
psychiatric disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2004).

Certain enumerated diseases, such as psychoses, may be 
presumed to be service connected if they are manifested to a 
degree of 10 percent or more within one year of leaving 
service. 38 C.F.R. § 3.307, 3.309 (2004).  It is unclear if 
the veteran suffers from psychoses as opposed to other forms 
of psychiatric disability, but in either event, there is no 
evidence suggesting that the veteran's psychiatric disability 
should be presumed to be service-connected as a chronic 
disease.  In order for service connection to be presumed the 
veteran's disability must have become manifest within one 
year of discharge.  The medical evidence in the claims folder 
indicates that the earliest treatment for a psychiatric 
disability was in the mid-1990s, more than 20 years after the 
veteran left service.  There is no competent credible 
evidence that the veteran was diagnosed with a psychiatric 
disability within one year of his discharge in 1970 or that 
symptoms of the disease were present to the required degree 
within one year.  Therefore, service connection may not be 
presumed.  38 C.F.R. § 3.307, 3.309 (2004).


ORDER

Entitlement to service connection for a psychiatric 
disability, claimed as depression or a nervous condition, is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


